                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Keith A. Smyth,                       )                      C/A No. 18:1218-RBH-PJG
                                      )
                  Plaintiff,          )
                                      )                                ORDER
        vs.                           )
                                      )
Stirling, et al.                      )
                                      )
                  Defendants.         )
_____________________________________ )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendant. The defendants filed a motion to dismiss on December

27, 2018, pursuant to the Federal Rules of Civil Procedure. (ECF No. 78.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on December 28, 2018, advising the plaintiff of the importance of a motion to dismiss

and of the need for him to file an adequate response. (ECF No. 80.) The plaintiff was specifically

advised that if he failed to respond adequately, the defendants’ motion may be granted, thereby

ending his case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

the plaintiff has failed to respond to the motion. As such, it appears to the court that he does not

oppose the motion and wishes to abandon this action.




                                           Page 1 of 2
       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

this case and to file a response to the defendants’ motion to dismiss within fourteen (14) days from

the date of this order. Plaintiff is further advised that if he fails to respond, this action may be

recommended for dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588

F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
February 6, 2019
Columbia, South Carolina




                                           Page 2 of 2
